Case 2:18-cv-00498-JRG-RSP Document 65 Filed 08/22/19 Page 1 of 1 PageID #: 1738



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

      UNILOC 2017 LLC and UNILOC USA,               §
      INC.,                                         §
                                                    §
                  Plaintiffs,                       §        Case No. 2:18-cv-00498-JRG-RSP
                                                    §
      v.                                            §
                                                    §
      GOOGLE LLC,                                   §
                                                    §
                  Defendant.                        §
 .
                                                 ORDER

            Before the Court is Uniloc 2017 LLC’s (“Uniloc”) Unopposed Motion to Withdraw

     (“Unopposed Motion to Withdraw”) (Dkt. No. 64), which seeks to withdraw Uniloc’s Motion to

     Compel Venue Discovery (“Motion to Compel”) (Dkt. No. 62). Uniloc states that it “inadvertently

     filed the [Motion to Compel] in this case despite the order granting the parties’ joint motion to

     stay.” (Dkt. No. 64.)

            After consideration, the Court GRANTS Uniloc’s Motion to Withdraw. It is therefore

     ORDERED that Uniloc’s Motion to Compel (Dkt. No. 62) shall be withdrawn.
         SIGNED this 3rd day of January, 2012.
           SIGNED this 22nd day of August, 2019.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE
